 IIn the Matter ofGREYHOUNDTERMINAL OFNASHVILLE, INC.andAMAL-GAMATED ASSOCIATION OF STREET ELECTRIC RAILWAY AND MOTORCOACH EMPLOYEES OF AMERICA,DIVISiON 1323Case No. 10-R-1102.-Decided April 27,1944Mr. Alexander E. Wilson,of Atlanta, Ga., for the Company.Mr. Frederick Meyers,ofWashington, D. C., for the Union.Mr. William Strong,of counsel to the Board._DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of StreetElectric Railway and Motor Coach Employees of America, Division1323, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Grey-hound Terminal of Nashville, Inc., Nashville, Tennessee, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Paul S. Knelthau, TrialExaminer., Said hearing was held-at Birmingham, Alabama, on April4, 1944: The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed:All parties wereafforded an opportunity,to file briefs with the Board.Upon the entire record in the case, the Board makes the following:,aFINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, a Tennessee corporation, owns and operates a busdepot in Nashville,- Tennessee.All the stock of the Company is,owned by Southern Greyhound Lines and Dixie Greyhound Lines.The Company furnishes ticket sales service, baggage checking and56 N. L.R. B., No. 13.56 GREYHOUND TERMINAL OF NASHVILLE, INC.57other usual bus terminal services to the lines using the terminaland to their passengers.The ticket agents employed by the Com-pany sell tickets to any point in the United States, while employeesof the Company handle baggage and express -destined for ship-ment outside the- State of Tennessee, and transfer such baggage andexpress from one bus to another. There are approximately 120 sched-uled bus arrivals and an equal number of bus departures each day at theterminal.,The Company's bus depot is used by Southeastern Grey-hound Lines, Dixie Greyhound Lines, Lewisburg Bus Lines, Consoli-dated Bus'Lines, Ladd Motor Coach Company and W. C. Owen BusLine.Southeastern Greyhound furnishes scheduled bus service inthe States of Ohio, Indiana, Kentucky, West yirginia, Tennessee, Ala-bama, Georgia, and Florida; and Dixie Greyhound furnishes sched-uled bus service in Missouri, Arkansas, Tennessee, Mississippi, Ala-bama, and Illinois.The total business transacted by the Companyduring 1943 was approximately $1,500,000, of which approximately 68percent was on behalf of Southeastern Greyhound Lines and approxi-mately 15 percent for Dixie Greyhound Lines. Twenty-five percentof the busses using the, terminal either come from outside the Stateof Tennessee or go to States other than Tennessee.We find, contrary to the contention of the Company, that it is en-gaged in commerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDAmalgamated Association of Street Electric Railway and MotorCoach Employees of America, Division 1323, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of the Company'semployees until the Union has been certified by the Board in an ap-propriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.''We find,that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.i1The Field Examiner reported that the Union submitted 56 membership applicationcards, 38 of which bore the names of persons appearing on the Company's pay roll ofFebruary 3, 1944, which contained the names of 46 employees in the appropriate unit. 58DECISIONS,OF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe'parties stipulated that the unit should consists of all employeesof the Company, except,the manager, the assistant manager, the headbaggage. agent, and the secretary to the manager.The Company,would also exclude, while the Union would include, dispatchers, thebookkeeper, and the secretary to the head baggage agent.The secretary to the head baggage agent is engaged in work as="signed .to her, by the head baggage agent, which includes tracing bag-'gage, writing letters in that regard, and other work concerning baggageas may be assigned.She does no work in connection with pay rolls orpersonnel problems, or with any,correspondence dealing with laborrelations.We shall intrude the secretary to the head baggage agentin the unit:The bookkeeper is engaged in the keeping of the Company's pay rolland financial, records in the office of the Company's manager.TheCompany asserts that information which she thus obtains is confi-dential and therefore she should be excluded-from the unit. It appearsthat the information received by the bookkeeper in the performanceof her duties would bear on the subjects of collective bargaining andlabor relations.We shall exclude the bookkeeper from the unit.The Company employs three dispatchers, one on each shift at theterminal.The dispatchers direct busses to particular lanes, and callout the arrival and departure of the busses.While the dispatchers haveno supervision over bus drivers, there is evidence which tends to indi-,cate that the dispatchers exercise certain functions over porters whichwould cause the dispatchers to fall within the category of supervisoryemployees.. The evideiice,'however, is inconclusive, and we shall, ac-cordingly, make no final determination at'the present time as to theirinclusion or'exclusive, but will exclude the dispatchers from the unit ifthey fall within our usual definition of supervisory employees; other-wise, we include them in the unit.We find that all employees of the Company, excluding the manager,the assistant manager, the head baggage agent, the bookkeeper, and thesecretary, to the manager and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise'ef-feet changes in the status of,employees, or effectively recommend suchaction, constitute a unit'appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OP REPRESENTATIVESWe shall direct' that the question concerning representation, whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the GREYHOUND TERMINAL OF NASHVILLE,INC.59pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of, the National Labor Relations Act,and pursuant to Article III, 'Section 9, of National Labor RelationsBoardRules and Regulations-Series 3, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Greyhound Ter-minal of Nashville,Inc.,Nashville, Tennessee,an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,'under the direction andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labo'r Relations Board, andsubject to Article III, Sections 10 and 11,of, said 'Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-'tion or temporarily laid off, and including employees in the armedforces.of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have ndt been rehired or reinstated,prior to the date of theelection,to determine whether or not they desire to be representedby Amalgamated Association of Street Electric'Railway and MotorCoach Employees of America,Division 1323, affiliatedwith the Amer-ican Federation of Labor, for the purposes of collective bargaining.